Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-19-00041-CR

                                          IN RE Jose MEDINA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 30, 2019

PETITION FOR WRIT OF MANDAMUS DENIED; MOTION FOR LEAVE DENIED

           Relator filed a petition for writ of mandamus complaining the trial court has refused to set

for a hearing and rule on his “Motion of [sic] Leave to File Motion to Amend the Trial Court’s

Certification of Defendant’s Right of Appeal.” Relator also filed a motion for leave to file his

petition for writ of mandamus. For the reasons stated below, we deny the requested relief.

                                              DISCUSSION

           To establish a right to mandamus relief in a criminal case, the relator must show the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial




1
  This proceeding arises out of Cause No. 2010-CR-1086-W1, styled The State of Texas v. Jose Medina, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
                                                                                       04-19-00041-CR


duty to rule on a properly-filed and timely-presented motion. See In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

       However, a relator has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a

certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding”). In a case such as this one, a relator has the burden to

provide the court of appeals with a record showing the motion at issue was properly filed, the trial

court was made aware of the motion, and the motion has not been ruled on by the trial court for an

unreasonable period of time. See In re Mendoza, 131 S.W.3d 167, 167-68 (Tex. App.—San

Antonio 2004, orig. proceeding).

       Here, relator has not provided this court with a copy of his “Motion of [sic] Leave to File

Motion to Amend the Trial Court’s Certification of Defendant’s Right of Appeal,” a copy of the

trial court’s docket, or any proof indicating the motion was properly filed or that the trial court is

aware of the motion. Also, relator has not provided a record establishing his motion has awaited

disposition for an unreasonable time. Id. Because relator did not provide this court with a

sufficient record, relator has not shown himself entitled to mandamus relief. Accordingly, the

petition for writ of mandamus is denied.

       Finally, we deny as moot relator’s motion for leave to file a petition for writ of mandamus

because a motion for leave is not required for a petition filed in an intermediate appellate court.

See TEX. R. APP. P. 52.1.

                                                  PER CURIAM

Do not publish




                                                 -2-